Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

St. Clair (US 4,543,295) discloses high temperature polyimide film laminates (abstract). The laminates comprise alternating layers of a polyimide film and a polyimide adhesive (col 3 ln 27+). The laminate comprises at least two layers of the polyimide film and at least one layer of the polyimide adhesive (claim 1). A specific embodiment comprises eight polyimide films adhered with eight polyimide adhesives (col 7 ln 51+; Fig. 7). 
St. Clair is silent with regard to the use of silane coupling agent condensate layers between the layers of polyimide film and polyimide adhesive as well as initial adhesive strengths between the polyimide layers and adhesive strengths after being heated at 400°C for 15 minutes. Furthermore, St. Clair teaches the polyimide films and polyimide adhesives comprise different polyimides (col 5 ln 25-col 6 ln 28); however, the present claims require “all of the polyimide film layers in the polyimide film laminate have the same composition”. Therefore, the reference teaches away from the claimed polyimide film laminate.

Tanaka (JP 11-048423; citations refer to the machine translation filed 10/25/2018) discloses multilayer laminates comprising a base polyimide film having adhesive polyimide layers on either side thereof [abstract; 0001]. A layer of silane coupling agent is applied between the layers of polyimide to improve adhesion between the layers [0017-0018; 0028]. Tanaka discloses examples having peel strengths in the range of 0.25-0.50 kgf/cm (2.5-4.9 N/cm) [0081-0082]. 
Tanaka is silent with regard to the a laminate comprising 5 or more polyimide film layers, wherein all of the polyimide film layers have the same composition as well as adhesive strengths after being heated at 400°C for 15 minutes. Nothing of record indicates one of ordinary skill in the art would be motivated to modify the invention of Tanaka to arrive at a polyimide film laminate as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787